DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on 1/25/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 2, 6 and 8 recite a “first solution” added to water to form a “second solution” yet fail to specify and actual components contained in said “first solution.”  As such, one has no idea as to what the first solution contains or what is in the second solution, beyond water.  The “sodium hydroxide solution” is then claimed.  It is unclear if the sodium hydroxide solution is a third solution or how it relates to the other two solutions. Clarification is required.

It is well established that the preamble and intended utility recited in the claim does not materially limit the claimed composition and carry no patentable weight. Further, the terms “modifying” and “enhancing” are so broad as to not further limit the claims. As such, claims 1 & 6, and 2 & 8 are, while not identical, are essentially duplicative.
Claims 7 & 10 are not further limiting.  The claims from which they depend are “aqueous compositions”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tanabe et al US 3,404,951.
.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. US 3,404,951 or Burton et al US 2010/0233273.
Tanabe et al. as cited supra renders the claimed invention obvious as well.  In the event that one of ordinary skill immediately envisage each of the claimed elements then the claims are obvious from this disclosure.  The claimed surfactants are clearly suggested.  Further the use with fillers and plastics are suggested and well known, see column 6 lines 20+.  
Burton teaches polymeric compositions comprising “bioactive agents” [0018].  The bioactive agent can be copper sulfate [0068].  The mixing of the copper sulfate with sodium hydroxide and an acid is taught at [0071].  The polymers listed at [0025] and used in the examples are known to have surfactant properties and read on the surfactants as claimed.  The claimed fillers and additives are taught at [0061]-[0065].  The difference between this teaching and the claimed invention is that the copper sulfate species is not exemplified.  The claims are prima facie obvious given that the copper sulfate is clearly taught as an alternative specie to the silver nitrate as exemplified.  One is motivated to use the claimed copper sulfate as an alternative to the silver nitrate given the clear teaching that these are interchangeable.  As such, the claims are prima facie obvious from this disclosure.
Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Peter D. Mulcahy/Primary Examiner, Art Unit 1762